DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a motivation to provide for an electric powertrain in combination with the remainder of the structure set forth in claim 9, particularly "a one-way clutch fixedly mounted onto the first rotatable shaft; a dog clutch slidingly mounted onto the first rotatable shaft and adapted to rotate with the first rotatable shaft; a clutch ring positioned between the one-way clutch and the dog clutch" and “the clutch ring is adapted to transfer rotational motion from the electric motor, through the second gearset to the second rotatable shaft and through the one-way clutch and the dog clutch to the first rotatable shaft”.
Claim 19 is allowed for substantially the same reasons as claim 1.
Aikawa ‘284 discloses (fig. 9) an electric powertrain including a dog clutch an electrified powertrain for an automobile comprising: a first electric drive unit 2129 for providing torque to a first axle of the automobile, the first electric drive unit including: an first electric motor; a first gear set 29/31; a first electric drive unit clutch 503; and a second gear set 21/23, wherein, torque is transferred from the first electric motor to the first electric drive unit clutch through the second gear set and from the first electric drive unit clutch to a differential 7 of the first axle through the first gear set, the first electric drive unit clutch further including: a first rotatable shaft 39 rotatably engaged with the first gear set; a dog clutch 505 slidingly mounted onto the first rotatable shaft and adapted to rotate with the first rotatable shaft; a clutch ring 507 positioned between the one-way clutch and the dog clutch; and Application No. 17/085,038Page 2 of 11a second rotatable shaft 35 rotatably engaged with both of the clutch ring and the second gearset, wherein the clutch ring is adapted to transfer rotational motion from the electric motor, through the second gearset to the second rotatable shaft and through the one-way clutch and the dog clutch to the first rotatable shaft.  However, Aikawa does not appear to disclose a one-way clutch mounted onto the first rotatable shaft in fig. 9.  Aikawa discloses a one-way clutch 805 in fig. 14, but absent a dog clutch, and the one-way clutch 805 isn’t mounted on the first shaft 39, but rather on the differential.  There is no motivation provided in the prior art of record to modify Aikawa to move the one-way clutch to the first shaft and/or combine the various embodiments of Aikawa to arrive at the claimed invention, absent hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659